Citation Nr: 0000955	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-04 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chondromalacia of 
the right knee.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for major depressive 
disorder.

4.  Entitlement to service connection for alopecia (claimed 
as hair loss due to undiagnosed illness).

5.  Entitlement to service connection for seborrheic 
dermatitis (claimed as skin disorder due to undiagnosed 
illness).

6.  Entitlement to service connection for laryngitis and sore 
throats (claimed as flu-like symptoms due to undiagnosed 
illness).

7.  Entitlement to service connection for sinus disorder due 
to undiagnosed illness.

8.  Entitlement to service connection for sore gums due to 
undiagnosed illness.

9.  Entitlement to service connection for muscle soreness due 
to undiagnosed illness.

10.  Entitlement to service connection for hemorrhoids.

11.  Entitlement to service connection for thyroid disorder 
due to undiagnosed illness. 

12.  Entitlement to service connection for sleep disturbance 
with fatigue due to undiagnosed illness.

13.  Entitlement to service connection for vaginal infections 
due to undiagnosed illness.

14.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.

15.  Entitlement to an increased evaluation for duodenitis 
with small ulcer disease currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from October 1980 to February 
1981 and in the Persian Gulf from October 1990 to May 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for 
chondromalacia of the right knee and pes planus, status post 
surgery for hammertoe deformity; service connection for major 
depressive disorder (claimed as depression), alopecia, 
seborrheic dermatitis (claimed as skin disorder), history of 
laryngitis and sore throats (claimed as flu-like symptoms), a 
sinus disorder, sore gums, muscle soreness, sleep disturbance 
with fatigue, hemorrhoids, a thyroid disorder, vaginal 
infections, and joint pain all claimed as due to undiagnosed 
illness.  The RO also denied an evaluation in excess of 10 
percent for duodenitis with small ulcer and an evaluation in 
excess of 30 percent for headaches.

In an April 1998 rating decision, the RO increased the 
evaluation for headaches to 50 percent.  The veteran, in a 
May 1998 statement, indicated that she agreed with the 
increased evaluation for headaches, but continued to disagree 
with remaining denials and requested that her file be kept 
open as to such illnesses.  As the veteran has indicated her 
satisfaction with the increased evaluation of headaches, that 
issue is no longer before the Board.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his duodenitis with small ulcer to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The RO did not find that this case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The issue of service connection for joint pain and the 
increased rating issue are addressed in the remand appended 
to this decision.


FINDINGS OF FACT

1.  Chondromalacia of the right knee is attributable to 
service.

2.   Pes planus is attributable to service.

3.  Competent medical evidence showing a nexus between the 
veteran's status post bilateral hammertoe deformities and her 
active service is not of record.

4.  Competent medical evidence showing a nexus between the 
veteran's ganglion cyst of the left foot and her active 
service is not of record.
 
5.  Service connection is currently in effect for headaches.

6.  The veteran's major depressive disorder has been 
etiologically related to her service-connected headaches.

7.  The veteran's hair loss has been attributed to the known 
clinical diagnosis of alopecia, and there is no competent 
medical evidence of record showing a nexus between the 
veteran's alopecia and her active service.

8.  The veteran's skin rash has been attributed to the known 
clinical diagnoses of  contact and seborrheic dermatitis, and 
there is no competent medical evidence of record showing a 
nexus between the veteran's seborrheic dermatitis and her 
active service.   

9.  The veteran's flu-like symptoms have been attributed to 
upper respiratory infections, allergic vasomotor rhinitis, a 
sore throat and laryngitis, and there is no competent medical 
evidence of record showing a nexus between the veteran's 
upper respiratory infections, allergic vasomotor rhinitis, 
sore throat and laryngitis and her active service. 

10.  There is no competent medical evidence of record showing 
a nexus between the veteran's sinus disorder and her active 
service. 

11.  There is no competent medical evidence of record showing 
that the veteran has a chronic disability causing sore gums 
or that there is a nexus between the veteran's claimed sore 
gums and her active service. 

12.  There is no competent medical evidence of record showing 
a nexus between the veteran's muscle soreness and her active 
service. 

13.  There is no competent medical evidence of record showing 
a nexus between the veteran's hemorrhoids and her active 
service. 

14.  There is no competent medical evidence of record showing 
a nexus between the veteran's thyroid disorder and her active 
service. 

15.  Competent evidence does not indicate that the veteran 
currently has a sleep disorder that was incurred or 
aggravated during, or as a result of service, or that she 
manifests a chronic fatigue disability due to an undiagnosed 
illness.

16.  Competent medical evidence of vaginal infections due to 
undiagnosed illness is not of record. 


CONCLUSIONS OF LAW

1.  Chondromalacia of the right knee was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(b) 
(1999).

2.  Pes planus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303(b) (1999).
 
3.  The veteran's claim of entitlement to service connection 
for status post bilateral hammertoe deformities is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The veteran's claim of entitlement to service connection 
for ganglion cyst of the left foot is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

5.  Major depressive disorder has been found to be 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (1999).

6.  The veteran's claim of entitlement to service connection 
for hair loss due to undiagnosed illness (now diagnosed as 
alopecia) is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

7.  The veteran's claim of entitlement to service connection 
for a skin disorder due to undiagnosed illness (now diagnosed 
as seborrheic dermatitis) is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

8.  The veteran's claim of entitlement to service connection 
for flu-like symptoms due to undiagnosed illness (now 
diagnosed as upper respiratory infection, allergic vasomotor 
rhinitis, and sore throat) is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

9.  The veteran's claim of entitlement to service connection 
for a sinus disorder as due to undiagnosed illness is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

10.  The veteran's claim of entitlement to service connection 
for sore gums as due to undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

11.  The veteran's claim of entitlement to service connection 
for muscle soreness as due to undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

12.  The veteran's claim of entitlement to service connection 
for hemorrhoids is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

13.  The veteran's claim of entitlement to service connection 
for a thyroid disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

14.  The veteran's claim of entitlement to service connection 
for sleep disturbance with fatigue due to undiagnosed illness 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

15.  The veteran's claim of entitlement to service connection 
for vaginal infections due to undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the issues of entitlement to service 
connection for hair loss due to undiagnosed illness 
(diagnosed as alopecia), flu-like symptoms due to undiagnosed 
illness, joint pain due to undiagnosed illness, sore gums due 
to undiagnosed illness, and muscle soreness due to 
undiagnosed illness were denied in a July 1994 rating 
decision.  However, subsequent to this decision, the law and 
regulations pertaining to Persian Gulf War veterans was 
changed.  Accordingly, the RO reopened these claims.  

The veteran is seeking service connection for a right knee 
disorder, a foot disorder, depression, alopecia (claimed as 
hair loss), seborrheic dermatitis (claimed as skin disorder), 
history of laryngitis and sore throats (claimed as flu-like 
symptoms), a sinus disorder, sore gums, muscle soreness, 
sleep disturbance with fatigue, hemorrhoids, a thyroid 
disorder, vaginal infections, and joint pain, all claimed as 
due to undiagnosed illness.  It is necessary to determine if 
she has submitted a well grounded claim with respect to each 
issue.  

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The Secretary of VA may pay compensation to a Persian Gulf 
veteran exhibiting objective indications of chronic 
disability resulting from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2001 following such service.  See 38 
U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).
According to 38 C.F.R. § 3.317(a)(2), objective indications 
includes both signs in the medical sense of objective 
evidence perceptible to an examining physician and other non-
medical indicators capable of independent verification.  
While objective indications appears to contemplate evidence 
other than the veteran's own statements, the veteran's own 
statements concerning non-medical indicators may be 
sufficient if such indicators are reasonably capable of 
independent verification.  See VAOPGCPREC 4-99 (1999).  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(1999).

As noted above, 38 C.F.R. § 3.317 states that VA shall pay 
compensation to a Persian Gulf veteran who exhibits 
"objective indications of chronic disability."  That section 
further states that "[f]or purposes of this section, 
'objective indications of chronic disability' include both  
'signs', in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification."  38 
C.F.R. § 3.317.  The VA general counsel has determined that 
many of the signs or symptoms appear to be susceptible to lay 
observation by the veteran or other persons, obviating the 
need for medical evidence.  However, the general counsel 
further found that the manifestation of one or more signs or 
symptoms of undiagnosed illness require some objective 
indication
of the presence of a chronic disability attributable to an 
undiagnosed illness before awarding compensation.  See 
VAOPGCPREC 4-99 (1999).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 

The veteran has not alleged that she served in combat and the 
evidence of record does not indicate that she served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

A.  Right knee

Service medical records from the veteran's first period of 
service from October 1980 to January 1981 show no complaints, 
findings, or treatment of a right knee disability.  Service 
medical records reveal that the veteran was seen in February 
1991 complaining of right knee pain following an injury to 
the right knee.  On evaluation, there was slight swelling and 
medial tenderness.  The diagnosis was right knee medial 
contusion.  Medical records indicate that the veteran was 
again seen in March 1991 complaining of knee trauma after 
twisting her right knee.  The assessment was right knee 
strain.  At her April 1991 redeployment examination just 
prior to separation, an evaluation of the lower extremities 
was normal.

At a November 1993 VA examination, the veteran complained of 
intermittent episodes of pain in her right knee with 
increased discomfort with prolonged standing or walking.  The 
examiner noted that the veteran had an injury to her left 
knee in service.  On evaluation, range of motion of the right 
knee was 0 to 145 degrees without redness, heat, swelling, or 
crepitus.  There was no tenderness to palpation and no 
instability.  X-rays of the knees revealed a very faint small 
lucent area in the right proximal tibia on its medial aspect 
although the significance of this was unclear could represent 
an artifact.  The impression included history of recurrent 
right knee pain, uncertain etiology.

An April 1994 VA medical record shows that the veteran was 
seen complaining of pain and giving out of the right knee.  
The veteran reported injuring the right knee in April 1991.  
On evaluation, the right knee was tender posteriorly and in 
the lateral aspects of the popliteal space.  The examiner 
reported that extension of the knee was limited to 45 degrees 
secondary to pain.  There was no swelling or deformity.  The 
impression included knee sprain, questionable meniscal 
injury.  A May 1994 VA medical record reveals that the 
veteran was complaining of pain in the anterior knee with 
swelling.  On evaluation, the patella was boggy with no 
effusion, there was no tenderness at the inferior pole 
patella, and range of motion was full.  The impression was 
patella tendonitis on the right.  X-rays of the right knee 
revealed mild narrowing involving the medial joint 
compartment of the right knee.

At a July 1997 VA examination, the veteran complained of 
intermittent symptomatic right knee with pain.  On 
evaluation, range of motion of the right knee was 0 to 140 
degrees.  There was slight crepitus, popping, and mild 
tenderness of the patella-femoral joint on range of motion.  
There was no redness, heat, swelling, or instability.  X-rays 
revealed a normal right knee.  The impression included 
chondromalacia patella of the right knee with history of 
blunt trauma.  

The Board has reviewed the probative evidence of record 
including the veteran's medical records and statements on 
appeal.  The clinical record establishes that the veteran was 
diagnosed with right knee medial contusion and right knee 
strain during service.  VA medical records from 1994 to 1997 
show complaints of right knee pain with diagnoses including 
right knee sprain, patellar tendonitis, and chondromalacia of 
the right knee.  In light of such evidence and given the 
absence of competent evidence to the contrary, the Board 
concludes that service connection is warranted for 
chondromalacia patella of right knee.


B.  Bilateral foot disorder

At the veteran's October 1980 enlistment examination, the 
evaluation of the feet was normal.  Service medical records 
from the veteran's first period of service from October 1980 
to January 1981 shows that the veteran was seen for a sprain 
of the left foot.  Poor medial ankle alignment was noted.  
The assessment included pes planus and poor medial ankle 
alignment.  At the January 1981 examination, the veteran 
complained of foot trouble; however, evaluation of the feet 
was normal.  In an October 1990 report of individual medical 
history, there were no complaints, findings, or diagnosis of 
any disability of the feet.  A late October 1990 service 
medical record revealed that the veteran was seen complaining 
of right arch pain.  There was tenderness to palpation at the 
right medial arch with mild edema in the right instep.  
Flexible pes planus was noted as was medium plantar 
fasciitis.  The veteran was placed on physical profile for 
right arch strain.  At the April 1991 examination, the 
veteran complained of foot trouble and flexible flat feet was 
diagnosed. 

An August 1991 VA record shows that the veteran complained of 
a bump on the left foot.  An asymptomatic ganglion cyst in 
the exterior digit was diagnosed.

In a March 1995 letter, M.B.P., a Doctor of Podiatry 
Medicine, reported that he has seen the veteran since 
November 1994 for hammertoes, bump on the top of her left 
foot, and flat feet.  She underwent corrective surgery for 
hammertoes bilaterally.  It was recommended that she obtain a 
pair of orthotics.  Dr. P also stated that the veteran has a 
flat foot disorder.  He further indicated that the cyst on 
her left foot is a possible subsequent condition secondary to 
her decreased arches bilaterally.  Dr. P indicated that he 
could not substantiate that her boots caused either of these 
conditions. 

At a July 1997 VA examination, the veteran reported that she 
has flat feet and had surgery for bilateral hammertoes.  She 
reported pain with prolonged periods of weightbearing.  On 
evaluation, grade I pes planus was noted.  There was no 
plantar tenderness or pain on manipulation of the feet.  
Examination of the toes revealed small well-healed scars 
across the dorsal aspect of the distal interphalangeal joints 
of the 2nd, 3rd, and 4th toes bilaterally.  There was full 
range of motion of the toes.  The impression included history 
of bilateral hammertoe deformities, postoperative.

With respect to the veteran's claim for flat feet, the Board 
has reviewed the probative evidence of record including the 
veteran's medical records and statements on appeal.  The 
clinical record establishes that the veteran was diagnosed 
with pes planus and flexible flat feet during service.  VA 
and private medical records from 1995 to 1997 show findings 
of pes planus and bilateral flat feet.  In light of such 
evidence and given the absence of competent evidence to the 
contrary, the Board concludes that service connection is 
warranted for bilateral pes planus.

However, the Board finds that the veteran's claim for 
bilateral hammertoe deformities and ganglion cyst of left 
foot are not well grounded.  See Caluza, supra.  The veteran 
is competent to report that on which she has personal 
knowledge, that is what comes to her through her senses.  
Layno v.  Brown, 6 Vet. App. 465, 470 (1994).  The Board has 
carefully considered the veteran's statements with respect to 
this claim; however, through her statements alone, she cannot 
meet the burden imposed by section 5107(a) merely by 
presenting her lay statements as to the existence of a 
disease and a relationship between that disease and her 
service because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. 492.  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support the claim, the claim cannot be well grounded.  
Tirpak, 2 Vet. App. at 611.  However, the Court has held that 
where the issue involves medical causation, competent medical 
evidence which indicates that the claim is plausible or 
possible is required to set forth a well grounded claim.  
Grottveit, 5 Vet.App. at 93.  In the instant case, there is 
no competent medical evidence linking the veteran's status 
post bilateral hammertoe deformities to the veteran's period 
of active service.  Additionally, although a private 
physician stated that there was a possibility the cyst was 
related to her decreased arch, he did not provide any reasons 
for such conclusion.  Accordingly, the Board concludes that 
the veteran's claim for service connection for status post 
bilateral hammertoe deformities and cyst of the left foot are 
not well grounded and is denied.

C.  Depression

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for headaches. 

The veteran's service medical records make no reference to a 
depressive disorder. At a September 1991 VA examination for 
compensation purposes, the veteran complained of nervousness.  
At that time, the examiner evaluated the veteran's headache 
disorder.  The diagnosis was normal neurological examination 
with tension or muscle contraction headaches.

VA medical records from April 1991 to September 1991 show 
that the veteran was seen complaining of severe debilitating 
headaches every day lasting from 15 to 45 minutes, which 
began during her active service in January 1991.   These 
records contain references to diagnoses of posttraumatic 
stress disorder (PTSD).  However, a September 1991 evaluation 
indicates that the veteran does not meet the PTSD criteria.  
She also reported daily anxiety episodes coincided with peak 
period of headache.  It was noted that she described 
significant symptoms of depression, including irritability, 
preoccupation with health, sleep disturbances, concentration 
difficulties, decreased energy, and social withdrawal.  On 
evaluation, the veteran's mood was depressed and her affect 
constricted.  There was no evidence of delusions or 
hallucination, although she did note transient auditory 
experiences.  The conclusion was that the veteran met the 
criteria for chronic paroxysmal hemicrania.    

A January 1994 VA medical record noted that the veteran was 
hospitalized for her headache disorder.  Sad expression was 
noted and her mood was described as giving up.  She reported 
that she slept a lot and was uncomfortable around people.  
The impression was dysthymia.  VA medical records from July 
to August revealed that the veteran complained of poor sleep, 
worsening headache control, and decreased energy.  Her mood 
and affect were depressed.  The impression was dysthymia.  A 
December 1995 VA medical record revealed that the veteran was 
seen complaining of typical migraine and was tearful.  She 
reported difficulty with nerves.  The impression was 
headache/anxiety depressive disorder.  VA medical records 
from January to October 1996 show continued complaints of 
headaches with episodes of depression.  The impressions 
included major depressive disorder by history, migraine by 
history, and rule out PTSD.

In an October 1996 Medical Board Evaluation for U.S. Army 
Reserves, the veteran reported that she only has depression 
when she has headaches.  It was noted that she had been 
diagnosed with major depressive disorder, dysthymia, 
psychosis, and personality disorder.  The examiner noted that 
the veteran had a history of intractable headaches.  The 
diagnoses were mood disorder due to medical condition with 
depressive features and pain disorder associated with 
psychological factors and general medical condition.  The 
examiner noted that the veteran had marked impairment for 
military duty as well as considerable impairment for social 
and industrial adaptability.  The Medical Evaluation Board 
found that the veteran's mood disorder due to medical 
condition with depressive features had an approximate date of 
origin in 1991, the same time of the veteran's headaches and 
that the mood disorder was incurred in the line of duty 
(LOD).  Subsequent VA medical records show continued 
treatment for major depressive disorder.

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The claim for 
service connection for a depressive disorder is well 
grounded.  The veteran is service connected for a headache 
disorder and in October 1996, the Department of the Army 
determined that the veteran's depressive disorder was 
associated with the headache disorder.  This determination 
was based on review of VA medical records as well as a 
Medical Evaluation Board. Accordingly, the Board concludes 
that the preponderance of evidence supports entitlement to 
service connection for a depressive disorder. 

D.  Alopecia

Service medical records show no complaints, finding, or 
diagnoses of hair loss during service.  There were no 
complaints, findings, or diagnoses of hair loss at the time 
of her April 1991 service redeployment examination.  A 
September 1991 VA examination only contains complaints of a 
rash of the face.  A November 1993 VA examination with 
photographs shows that the examiner found bitemporal 
alopecia.  In a January 1994 VA medical record, the veteran 
complained that her hair falls out and grows back very 
slowly.  The assessment was to evaluate the veteran for 
antidepressant medication.  Subsequent VA medical records and 
VA examinations contain no complaints, findings, or diagnoses 
of hair loss or alopecia.  Because the veteran's hair loss 
has been attributed to a known clinical diagnosis, 38 C.F.R. 
§ 3.317 does not apply.    

Upon review of the evidence, the Board notes that the veteran 
contended that she had hair loss which has not been diagnosed 
and she believed it developed as a result of her service in 
the Gulf in 1991.  However, in this case, the veteran's hair 
loss has been attributed to alopecia.  The record therefore 
establishes that the veteran has a diagnosed condition and 
that the hair loss is not attributable to any undiagnosed 
illness.

Additionally, the Board notes that such diagnosis has not 
been related to the veteran's active service.  While the 
veteran has alleged that her hair loss is due to her active 
service in support of the Persian Gulf War, in the absence of 
evidence demonstrating that she has the requisite training to 
proffer medical opinions, her contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Moray v. Brown, 5 Vet.App. 211 (1993).  The Board has 
carefully considered the veteran's statements with respect to 
her claim; however, through her statements alone, she cannot 
meet the burden imposed by section 5107(a) merely by 
presenting her lay statements as to the existence of a 
disease and a relationship between that disease and her 
service because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. 492.  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support the claim, the claim cannot be well grounded.  
Tirpak,  2 Vet. App. at 611.  Accordingly, the Board 
concludes that this claim is not well grounded and thus, is 
denied.

E.  Skin rash disorder

At her April 1991 redeployment examination, the veteran 
reported experiencing skin disease during service.  Her 
service medical records, however, show no findings or 
diagnoses of skin disorder during service.  An April 1991 
evaluation of the skin was normal.  At a September 1991 VA 
examination, the veteran complained of a rash of the face.  
On evaluation, history of skin rash of face was noted; 
however, the skin was clear.  The diagnosis included history 
of rash of face, clear now.  A May 1991 VA medical record 
indicated  that the veteran complained of a rash on her face.  
On examination, there was a slight decrease in pigmentation 
without erythema or lesions on the forehead, nose and beneath 
the eye.  The diagnosis was hypopigmentation, questionable 
tinea versicolor.

VA examinations performed in November 1993 and July 1994 
contain no complaints, findings, or diagnoses of a skin rash 
disorder.  An April 1994 VA medical record indicates that the 
veteran complained of skin rash on arms.  It was noted that 
the veteran's child had the same rash.  The assessment was 
possible contact dermatitis or photosensitivity.  
Hydrocortisone cream gave relief.  At a July 1997 VA 
examination, the veteran reported that she had a rash on her 
face since 1991 when she was in Desert Storm.  Photographs 
were taken.  The examiner indicated that the veteran's arms, 
legs, and trunk were examined as well.  Post inflammatory 
hyperpigmentation was noted.  The examiner opined that the 
rash was probably seborrheic dermatitis, but that it was 
inactive.  Subsequent VA medical records from October 1997 to 
February 1998 do not show complaints, findings, or diagnosis 
of any skin rash disorder.

As noted above, because the veteran's skin rash has been 
attributed to a known clinical diagnosis, 38 C.F.R. § 3.317 
does not apply.  Upon review of the evidence, the Board notes 
that the veteran contended that she had a skin rash which has 
not been diagnosed and she believed it developed as a result 
of her service in the Gulf in 1991.  However, in this case, 
the veteran's skin rash has been attributed to contact 
dermatitis and seborrheic dermatitis.  The record therefore 
establishes that the veteran has a diagnosed condition and 
that the skin rash is not attributable to any undiagnosed 
illness.

Additionally, the Board notes that such diagnosis has not 
been related to the veteran's active service.  While the 
veteran has alleged that her skin rash disorder is due to her 
active service in support of the Persian Gulf War, in the 
absence of evidence demonstrating that she has the requisite 
training to proffer medical opinions, her contentions are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Moray, 5 Vet.App. 211.  The Board has carefully 
considered the veteran's statements with respect to her 
claim; however, through her statements alone, she cannot meet 
the burden imposed by section 5107(a) merely by presenting 
her lay statements as to the existence of a disease and a 
relationship between that disease and her service because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. 492.  Consequently, lay assertions of 
medical etiology or diagnosis cannot constitute evidence to 
render a claim well grounded under section 5107(a); if no 
cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  Tirpak,  2 Vet. App. at 611.  
Accordingly, the Board concludes that this claim is not well 
grounded and thus, is denied.

F.  Flu-like symptoms/Sinus disorder 

Service medical records show no complaints, findings, or 
treatment of flu-like symptoms or a sinus disorder during 
service.  Service medical records do indicate that the 
veteran was seen complaining of a sore throat.  The 
assessment was sore throat, viral syndrome.  At her April 
1991 redeployment examination, there were no complaints of 
sore throat or laryngitis.  Evaluations of the nose, sinuses, 
mouth and throat were normal.  

A September 1992 VA medical record revealed that the veteran 
was seen with a mild cold and sniffles.  On examination, 
there was left frontal tenderness less in the maxillary area.  
The assessment was questionable sinus component with 
tenderness versus hyperpathia secondary to headaches.  At a 
November 1993 VA examination, the veteran reported that she 
has laryngitis and a cold continuously, with four or five 
episodes per year.  On evaluation, an intermittent dry cough 
was noted.  The mouth and pharynx were benign and the neck 
was supple without adenopathy.  Lungs were clear to 
auscultation and percussion without rales, rhonchi, or 
wheezes.  The diagnoses included history of upper respiratory 
infections.

At a July 1997 VA examination, the veteran complained of flu-
like symptoms, consisting of losing her voice about once a 
year, and frontal and generalized headaches.  She reported 
being diagnosed with strep throat and viral infection in the 
past and a history of sinus trouble, which was described as 
nose stuffiness with little drainage. On evaluation of the 
lymphatic system, no adenopathy was noted.  The external 
paranasal sinus and nasal structure were within normal 
limits, no nasal discharge, polyps, lesions, or other 
abnormalities.  The parasinuses were negative.  The septum 
was moderately deviated and the turbinates were mild to 
moderately hyperemic.  On evaluation of the respiratory 
system, she denied experiencing a cough and had no history of 
shortness of breath.  Her lungs were clear to auscultation 
and percussion without rales, rhonchi, or wheezes.  On 
evaluation of the nose and sinuses, the oral cavity, pharynx, 
larynx, and neck were all within normal limits.  The examiner 
noted that the veteran had symptoms and findings consistent 
with allergic vasomotor rhinitis, and there was no other ear, 
nose, and throat pathology.  A December 1997 VA medical 
record shows that the veteran complained of cold symptoms for 
two weeks, including frequent cough, night sweats, fever, and 
sore throat.  She reported that she gets a cold once a year 
since 1991.  The veteran stated that she was told she had 
strep throat several weeks ago.  On examination, she coughed 
through the exam, throat was red with patchy discoloration, 
and there was a low grade fever.  There was no adenopathy, no 
sinus tenderness, and no polyps.  The lungs were clear to 
auscultation.  The assessment was upper respiratory infection 
with low grade fever.  

As noted above, because the veteran's complaints of flu-like 
symptoms and sinus disorder have been attributed to known 
clinical diagnoses including upper respiratory infection and 
allergic vasomotor rhinitis, thus 38 C.F.R. § 3.317 does not 
apply. Therefore, the record establishes that the veteran has 
a diagnosed condition and that the flu-like symptoms and 
sinus disorder are not attributable to any undiagnosed 
illness.
 
Additionally, the Board notes that such diagnoses have not 
been related to the veteran's active service.  While the 
veteran has alleged that her flu-like symptoms and sinus 
disorder are due to her active service in of the Persian 
Gulf, in the absence of evidence demonstrating that she has 
the requisite training to proffer medical opinions, her 
contentions are no more than unsubstantiated conjecture and 
are of no probative value.  See Moray, 5 Vet.App. 211.  The 
Board has carefully considered the veteran's statements with 
respect to her claim; however, through her statements alone, 
she cannot meet the burden imposed by section 5107(a) merely 
by presenting her lay statements as to the existence of a 
disease and a relationship between that disease and her 
service because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. 492.  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support the claim, the claim cannot be well grounded.  
Tirpak,  2 Vet. App. at 611.  Accordingly, the Board 
concludes that these claims are not well grounded and thus, 
are denied.

G.  Sore gums

Service medical records do not contain complaints, findings, 
or diagnosis of sore gums.  At her April 1991 redeployment 
examination, the veteran did not complain of sore gums and an 
evaluation of the mouth was normal.  A November 1993 VA 
dental examination showed fair oral hygiene with head and 
neck findings within normal limits.    

VA medical records from March 1995 to April 1995 indicate 
that the veteran was seen complaining of sensitive teeth with 
pain on chewing.  She reported that she had dental work 
performed.  The assessment was exacerbation of headaches 
secondary to dental issues.   At an August 1997 VA dental 
examination, the veteran complained of sore gums and 
sensitive teeth, which she reported began in 1992 after her 
return from the Persian Gulf.  On evaluation, the right and 
left lateral excursions, vertical excursions, protrusive 
excursions of the mandible were without symptoms and within 
normal limits.  There was no displacement of the mandible on 
closure.  There was no soreness or tenderness of the extra-
oral or intra-oral muscles of mastication on palpation.  The 
examiner stated that he was unable to diagnosis any of the 
claimed symptoms to exist and that in general, the veteran 
had normal dentition. 

The veteran is competent to report on that which she has 
personal knowledge, that is what comes to her through her 
senses.  Layno, 6 Vet. App. at 470.  Although she is 
competent to report that she has sore gums, she is not 
competent to establish the diagnoses.  She cannot meet the 
burden imposed by section 5107(a) merely by presenting her 
lay statements as to the existence of a disorder and a 
relationship between that disorder and her service, 
additional objective evidence, whether medical or non-
medical, is required.  38 C.F.R. § 3.317 (1999).  

At this time, there is no competent evidence that the veteran 
has gum disease or infection.  In addition, there is no 
competent evidence that links the claimed condition to 
service.  The veteran's claim for service connection for gum 
soreness is not well grounded.  See Caluza, supra.  In the 
absence of proof of a current disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran's assertion that he has a gum disorder 
or infection is not competent and does not establish a well 
grounded claim.  Chelte v. Brown, 10 Vet. App. 268 (1997).  
As there is no competent evidence of current diagnosis of a 
gum disease or infection, the Board concludes that the 
veteran's claim for service connection for soreness of gums 
due to an undiagnosed illness is not well grounded and is 
denied.

H.  Muscle soreness

Service medical records do not contain complaints, findings, 
or diagnosis of sore muscles.  At her April 1991 redeployment 
examination, the veteran did not complain of sore muscles and 
an evaluation of the musculoskeletal system was normal.  At a 
November 1993 VA examination, the veteran complained of 
muscle soreness in her left upper arm.  On evaluation, there 
was slight tenderness to palpation of the left upper arm.  
The diagnosis was subjective muscle soreness of the left 
upper arm, etiology unknown.  However, private and VA medical 
records, prior and subsequent to this diagnosis show that the 
veteran had normal muscle tone and strength with no atrophy, 
fasciculation or abnormal movements and there were no 
diagnoses related to muscle soreness.  

The veteran is competent to report that on which she has 
personal knowledge, that is what comes to her through her 
senses.  Layno, 6 Vet. App. at 470.  As noted above, the 
veteran's own statements, in some cases, concerning non-
medical indicators may be sufficient if such indicators are 
reasonably capable of independent verification.  VAOPGCPREC 
4-99 (1999).  However, she cannot meet the burden imposed by 
section 5107(a) merely by presenting her lay statements as to 
the existence of a disorder and a relationship between that 
disorder and her service because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet. App. 
492.  In the instant case, there is no competent medical 
evidence linking muscle soreness to her active military 
service.  Moreover, muscle soreness of the left arm was found 
only in November 1993, there have been no other findings of 
signs or symptoms of such either prior to November 1993 
examination or subsequent thereto.  Thus, the requirement of 
the existence of a disability for 6-months has not been met.  
Accordingly, the Board concludes that the veteran's claim for 
service connection for muscle soreness is not well grounded 
and is denied.


I.  Hemorrhoids

Service medical records do not contain complaints, findings, 
or diagnosis of hemorrhoids.  At her April 1991 redeployment 
examination, the veteran did not complain of hemorrhoids and 
an evaluation of the anus and rectum was normal.  

At a September 1991 VA examination, an evaluation of the 
digestive system was negative.  There was no organomegaly, no 
masses, and no tenderness, and bowel sounds were nonreactive.  
At a November 1993 VA examination, there were no complaints 
of hemorrhoids, but she did complain of diarrhea.  Bowel 
sounds were normoactive and there was no rebound tenderness.  
During a December 1995 hospitalization at a VA Medical Center 
(VAMC), the veteran was evaluated for hematochezia and a 
sigmoidoscopy was performed.  The impression was internal 
hemorrhoids. 

At a July 1997 VA examination, the veteran complained of 
hemorrhoids.  On evaluation, the bowel sounds were 
normoactive and there was no rebound tenderness.  There were 
external hemorrhoid tags.  The examiner noted that the 
veteran reported that she had not had any problems with 
hemorrhoids for approximately one month and only had problems 
when she was constipated.  The diagnoses included 
hemorrhoids.

As noted above, the veteran's hemorrhoids have been 
attributed to known clinical diagnosis of hemorrhoids, 38 
C.F.R. § 3.317 does not apply.  Moreover, the Board finds 
that the veteran's claim for service connection for 
hemorrhoids is not well grounded. While the veteran has 
alleged that her hemorrhoids are due to her active service in 
support of the Persian Gulf War, in the absence of evidence 
demonstrating that she has the requisite training to proffer 
medical opinions, her contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Moray, 5 Vet.App. 211.  The Court has held that where the 
issue involves medical causation, competent medical evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well grounded claim.  Grottveit, 5 
Vet.App. at 93, Espiritu, 2 Vet. App. 492.  Consequently, lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under section 
5107(a); if no cognizable evidence is submitted to support 
the claim, the claim cannot be well grounded.  Tirpak,  2 
Vet. App. at 611.  In the instant case, there is no competent 
medical evidence linking the veteran's hemorrhoid disorder to 
her active service.  Accordingly, the Board concludes that 
the veteran's claim for service connection for hemorrhoids is 
not well grounded and is denied.

J.  Thyroid disorder

Service medical records do not contain complaints, findings, 
or diagnosis of a thyroid disorder.  At her April 1991 
redeployment examination, the veteran did not complain of a 
thyroid disorder and an evaluation of the endocrine system 
was normal.

VA medical records from October 1991 to November 1991 contain 
findings of mild thyromegaly, asymptomatic and no nodules per 
scan.

An October 1997 VA medical record shows that the veteran was 
evaluated for thyroid disorder.  Margin notes indicated that 
a September 1997 work-up indicated a slightly enlarged 
thyroid gland.  The examiner noted that over the past 3 
years, the veteran was positive for tremors, nervousness, 
anxiety and palpations.  She had lost 5 lbs. since last year.  
Her appetite was fair and she complained of fatigue and 
tiredness.  On evaluation, her thyroid gland was slightly 
enlarged and diffusely soft.  The impression was possible 
mild hyperthyroidism, questionable Graves disease.

A December 1997 VAMC discharge summary indicated while the 
veteran was hospitalized for depression and headaches, she 
was also evaluated for her thyroid.  A T3 uptake and T4 came 
back normal with decreased thyroid stimulating hormone.  A 
February 1998 VA medical record shows weight loss, 
nervousness, and palpations.  The assessment was clinically 
hyperthyroid.

As noted above, because the veteran's a thyroid disorder, 
which she attributed to an undiagnosed illness incurred 
during the Persian Gulf War, has been diagnosed as 
hyperthyroidism, a known clinical diagnosis, 38 C.F.R. § 
3.317 does not apply.  Moreover, the Board finds that the 
veteran's claim for service connection for hyperthyroidism is 
not well grounded.  While the veteran has alleged that her 
hyperthyroidism is due to her active service in support of 
the Persian Gulf War, in the absence of evidence 
demonstrating that she has the requisite training to proffer 
medical opinions, her contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Moray, 5 Vet.App. 211.  The Court has held that where the 
issue involves medical causation, competent medical evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well grounded claim.  Grottveit, 5 
Vet.App. at 93, Espiritu, 2 Vet. App. 492.  Consequently, lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under section 
5107(a); if no cognizable evidence is submitted to support 
the claim, the claim cannot be well grounded.  Tirpak,  2 
Vet. App. at 611.  In the instant case, there is no competent 
medical evidence linking the veteran's hyperthyroidism to her 
active service.  Accordingly, the Board concludes that the 
veteran's claim for service connection for a thyroid 
disorder, diagnosed as hyperthyroidism, is not well grounded 
and is denied.

K.  Sleep disturbance with fatigue

After reviewing the evidence of record, the Board finds that 
there is no competent evidence linking any current complaints 
of sleep disturbance with fatigue to service or to an 
undiagnosed illness.  Although sleep disturbance and fatigue 
have been noted in VA medical records and VA examinations 
from 1994 to 1998, these records indicate that such 
complaints were symptoms of the veteran's hyperthyroidism and 
service-connected major depressive disorder.

With respect to the veteran's allegations that she suffers 
from fatigue and insomnia due an undiagnosed disability that 
had its onset in the Persian Gulf, the Board notes that the 
symptomatology of which the veteran has complained has not 
resulted in a disability which can be said to be undiagnosed.  
As noted above, because the veteran's sleep disturbance and 
fatigue have been attributed the veteran's diagnosed 
hyperthyroidism and major depressive disorder, known clinical 
diagnoses, 38 C.F.R. § 3.317 does not apply.  Furthermore, 
the Board has previously addressed these disabilities.  
Accordingly, the Board concludes that the veteran's claim for 
service connection for sleep disturbance with fatigue as a 
result of an undiagnosed illness is not well grounded and is 
denied.

L.  Chronic vaginal infections

Service medical records from the veteran's first period of 
active service from October 1980 to January 1981 show no 
complaints, findings, or diagnoses of vaginal infections.  A 
July 1985 service record indicated that the veteran was seen 
complaining of vaginal itching with discharge while on duty.  
Vaginal infection was noted.  However, the record does not 
contain documentation that the veteran was on active duty at 
this time.  Subsequent service medical records from the 
veteran's period of active service from October 1990 to April 
1991 does not reveal any findings or treatment for vaginal 
infections.  At her April 1991 redeployment examination, the 
veteran reported that she was treated for vaginitis during 
deployment with some return of symptoms; however, a pelvic 
examination was normal.

On August 1994 gynecological examination for VA, the veteran 
reported a history of recurrent vaginal infections for 6 
years, usually a yeast infection.  On evaluation, all 
findings were normal.  The diagnosis was recurrent yeast 
infection by history.  The examiner was unable to assess if 
currently had a yeast infection because of veteran's menses. 
VA medical records prior to and subsequent to this 
examination do not reveal complaints, findings, or treatment 
of vaginal infections.

The veteran is competent to report on that which she has 
personal knowledge, that is what comes to her through her 
senses.  Layno, 6 Vet. App. at 470.  While the veteran has 
alleged that her vaginal infections are due to her active 
service in the Persian Gulf, in the absence of evidence 
demonstrating that she has the requisite training to proffer 
medical opinions, her contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Moray, 5 Vet.App. 211.   However, her statement that her 
vaginal infections are related to her service in the Persian 
Gulf cannot serve to well ground the claim because the 
veteran is not competent to make such an allegation, as this 
requires competent medical evidence which indicates that the 
claim is plausible or possible.  Caluza, 7 Vet. App. at 507; 
see also Robinette, 8 Vet. App. at 77; Edenfield, 8 Vet. App. 
384; Grottveit, 5 Vet. App. at 93.  

In the instant case, the veteran claims service connection 
for chronic vaginal infection as due to undiagnosed illness.  
In fact, a diagnosis has been made, namely recurrent yeast 
infections.  Accordingly, the Board finds that the recurrent 
vaginal infections cannot be said to be due to undiagnosed 
illness.  Her military medical records reflect treatment for 
one episode of vaginitis during summer training in 1985.  It 
is unclear when the infection began.  According to reliable 
medical history, she was treated for another episode while 
she was on active duty in 1990-1991.  That she has suffered 
from recurrent episodes of vaginal infection is made clear 
from the history she provided on examination in August 1994.  
Significantly, however, she did not date the onset of these 
infections to any period of service, either active duty or 
active duty for training, but simply reported the onset in 
approximately 1988.  Also of significance, there is no 
medical opinion providing a nexus between the recurrent 
vaginal infection and service.  Accordingly, the claim for 
service connection for the vaginal infection disorder, either 
on a direct or presumptive basis, is not well grounded, and 
must be denied.  38 U.S.C.A. 
§ 5107 (West 1991).


ORDER

Service connection for chondromalacia of the right knee is 
granted.  Service connection for pes planus is granted.  
Service connection for status post bilateral hammertoe 
deformities is denied.  Service connection for a ganglion 
cyst of the left foot is denied.  Service connection for 
major depressive disorder is granted.  Service connection for 
alopecia (claimed as hair loss due to undiagnosed illness) is 
denied.  Service connection for a skin rash disorder due to 
undiagnosed illness (now diagnosed as contact dermatitis or 
seborrheic dermatitis) is denied.  Service connection for 
flu-like symptoms due to undiagnosed illness (now diagnosed 
as upper respiratory infection, allergic vasomotor rhinitis, 
and sore throat) is denied.  Service connection for a sinus 
disorder is denied.  Service connection for sore gums is 
denied.  Service connection for muscle soreness is denied.  
Service connection for hemorrhoids is denied.  Service 
connection for a thyroid disorder including hyperthyroidism, 
is denied.  Service connection for sleep disorder with 
fatigue is denied.  Service connection for vaginal infections 
due undiagnosed illness is denied. 


REMAND

With respect to the claim for service connection for joint 
pain, it appears from the more recent assertions by the 
veteran that she is confining the claim to symptomatology 
affecting the hands.  For example, on the last VA examination 
of her joints in July 1997, she referred only to history of 
pain and swelling of the fingers of both hands.  The 
impression was intermittent pain and swelling of the fingers 
of both hands per history, examination unremarkable at this 
time.  When she underwent VA examination in November 1993 VA 
examination, she had complained of pain in the right index 
finger and thumb, and the impression was tenderness and 
slight swelling of the proximal interphalangeal joint of the 
right index finger, uncertain etiology.  VA medical records 
in 1994 reflect complaints of swelling of the hands (and 
feet) due to Indocin/ hydrochlorothiazide.

In view of the varied etiologies of her joint symptoms, the 
veteran should be scheduled for VA examination by an 
orthopedic specialist who will provide opinion as to the 
etiology of her joint pain.

With respect to the increased rating claim, the Board notes 
that the veteran was seen in January 1998 complaining of 
epigastric crampy pain, frequent nausea, and diarrhea, which 
she attributed to her ulcer.  The examiner noted that the 
abdominal pain was atypical for an ulcer and ordered further 
evaluation in February 1998.  Records of such treatment are 
not present in the claims folder.  The VA's statutory duty to 
assist the veteran includes the duty to obtain recent 
treatment records so that the evaluation of the disability 
will be a fully informed one.  Accordingly, this case is 
REMANDED for the following:

1.  The RO should obtain relevant copies 
of VA clinical documentation pertaining 
to veteran's treatment from February 
1998 to present and associate them with 
the claims folder. 

2.  The veteran should be scheduled for 
VA examination by an orthopedic 
specialist for the purpose of 
determining the nature and etiology of 
her joint pain.  At the outset of the 
examination, she should specify the 
joints she believes have become 
symptomatic as a result of undiagnosed 
illness.  After obtaining a complete 
history from her, reviewing the claims 
file and examining the veteran, the 
examiner should answer the following 
questions with respect to the joints at 
issue: (1) Is it at least as likely as 
not that the joint symptomatology is the 
result of undiagnosed illness;  (2) Is 
it at least as likely as not that the 
joint symptomatology is the result of 
other chronic disability, and, if so, 
what is the diagnosis?  The rationale 
for the opinion should be set forth.

Following completion of this action, the RO should review the 
claim.  Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals






